           Case 1:19-cv-01080-JDB Document 6 Filed 04/24/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



  FEDERAL TRADE COMMISSION,
          Plaintiff,
                    v.                                  Civil No. 19-1080 (JDB)
  SURESCRIPTS, LLC,

          Defendant.


                                              ORDER

        Upon consideration of [5] plaintiff’s unopposed motion to unseal this case, to maintain

under seal the unredacted complaint, and to temporarily file a redacted version of the complaint

on the public docket, and the entire record herein, it is hereby

        ORDERED that the motion is GRANTED; it is further

        ORDERED that the Clerk of Court shall unseal this action, including [4] plaintiff’s

redacted complaint; it is further

        ORDERED that the Clerk of Court shall maintain under seal [1] plaintiff’s unredacted

complaint; it is further

        ORDERED that, unless otherwise ordered by this Court, the Clerk of Court shall unseal

and file on the public docket [1] plaintiff’s unredacted complaint at 4:00 p.m. on April 29, 2019;

and it is further

        ORDERED that all future activity and submissions in this matter shall be filed on the

public docket.

        SO ORDERED.
         Case 1:19-cv-01080-JDB Document 6 Filed 04/24/19 Page 2 of 2



                                                                /s/
                                                            JOHN D. BATES
                                                       United States District Judge
Dated: April 24, 2019
